Citation Nr: 1242061	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for disability manifested by urinary complaints, gastro esophageal reflux disease (GERD)/gastritis, left arm numbness, arthritis, impaired vision, and neurological disorder manifested by headaches, dizziness, and blackouts have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition, the Board notes that the issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) claimed with general anxiety, entitlement to service connection for a pulmonary disability and a cardiac disability, and entitlement to specially adaptive housing and special monthly compensation for aid and attendance are in the process of being adjudicated by the RO. 


FINDING OF FACT

The Veteran had in-service symptoms of sleep apnea; and there is post-service continuity of symptomatology demonstrating a nexus between current OAS and the in-service symptoms.



CONCLUSION OF LAW

OAS was incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A Polysomnogram was conducted in April 2007.  Diagnoses included, "1.  Mild sleep apnea, worse while supine and in REM.  2.  The history suggests chronic sleep deprivation as a factor contributing to hypersomnolence.  3.  Poor sleep efficiency, possibly due to first night effect."  

Thus, current OSA has been demonstrated.

The Veteran underwent VA examination in March 1992 which noted under respiratory system "[positive] snoring ... no daytime somnolence."

During the April 2007 sleep disorders consultation, the Veteran reported a history of loud snoring and occasionally waking up with snoring, choking, and coughing.  He stated that he thought that he had had symptoms; consisting of witnessed apneas, excessive daytime sleepiness, excessive fatigue, snoring, and waking up gasping or choking; since the late 1970s but noted that they had gotten worse.  

In a statement received in November 2009, the Veteran reported that prior to being diagnosed, he had suffered from snoring, seizures, tiredness, falling asleep at odd times, and even falling asleep while driving.  The Veteran reported that his snoring had gotten worse over the years, and he would wake out of a sound sleep or a dream state gasping for air.  He reported that his sleep problems worsened after he returned from Panama and that he was waking at odd hours of the night/morning with dreams and nightmares of incidents in combat in Panama and would also be gasping for air and jerking in his sleep.  

In a November 2009 statement the Veteran's ex-wife reported that she was married to the Veteran for 11 years, from 1984 to 1995.  From the time they were engaged the Veteran had always been an extremely loud snorer.  He would snore despite his position.  She often had to sleep in another room or the living room because on more occasions than not, his snoring was unbearable.  She was reluctant in leaving him alone, and would always make sure that "I was in ears distance."  

She was most alarmed by sleeping behaviors that involved jerking, and twitching, and "convulsive motions" while asleep.  At time he would appear to be trying to catch his breath or gasp for air and seemed like he was not breathing.  He had informed her that if she ever saw him in that state, she was to wake him immediately.  He explained to her that he was either having problem breathing, getting fresh air, or caught in a dream state/comma where he could not move or breathe.  When she mentioned this behavior to his siblings and my in-laws, they said the he was always a sound sleeper prior to enlisting in the armed forces.  ...  The sleep problems got worst after he returned from combat in Panama.  She noticed he was having more episodes and the jerking and twitching were a lot more vigorous.

In May 2009, the Veteran underwent VA examination to determine etiology of OSA.  The Veteran reported that he had symptoms that went back to the 1990s and that he had been diagnosed as having OSA as the result of a sleep study in 2006-2007.  

The examiner opined that it was less likely than not that the current OSA was a result of or a continuation of breathing symptoms complained about while in the service and as noted in the medical records.  The examiner noted that the medical records did not seem to be able to support complaints consistent with OSA.  The examiner stated that there was not a continuous pattern of fatigue complaints, apnea spells, or other to suggest that there was a concern of daytime fatigue which would be the most complaint for a young serviceman.  The examiner also noted that the sleep study showed only a mild degree of OSA which was inconsistent with OSA that had been going on as a problem for over 30 years.  

The Veteran is competent to report in-service symptoms of OSA as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the evidence of record.  While the VA examiner provided a negative opinion based largely on the absence of pertinent symptoms beginning in service, the statements from the Veteran and his ex-wife note that these symptoms were observed in service.  They are competent to report these symptoms and there is no basis of questioning their credibility.

In addition while the private physician attributed insomnia to the Veteran's service connected PTSD; the physician also suspected that essentially the same symptoms were indicative of OSA.  Follow up testing confirmed that the Veteran did have OSA.  This evidence leads further support to a conclusion that the current OSA had its onset in service.


Accordingly, the Board finds that the competent evidence is in relative equipoise on the question of whether current OSA is related to active duty service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed OSA have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for OSA is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


